EXHIBIT 10.2
 
EXHIBIT B
 
______________, 2013
 
Oxygen Biotherapeutics, Inc.
ONE Copley Parkway, Suite 490
Morrisville, NC 27560


The Substantial Purchaser
As defined in the
Series C Purchase Agreement
Referred to below


Ladies and Gentlemen:
 
This letter agreement is being delivered to you in connection with that certain
Securities Purchase Agreement, dated July 21, 2013, by and among Oxygen
Biotherapeutics, Inc. (the “Company”) and the purchasers identified therein,
including the Substantial Purchaser (the “Series C Purchase Agreement”), and
that certain Securities Purchase Agreement, dated August 7, by and among the
Company and the purchasers identified therein, including the undersigned
(“Series D Purchase Agreement”). Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Series C Purchase
Agreement.
 
The undersigned hereby agrees with the Company and the Substantial Purchaser
that, without the prior written consent of each of the Company and the
Substantial Purchaser, the undersigned and its Affiliates (other than the
Company) shall not, during the period commencing on the date hereof and ending
on the date on which less than twenty-five percent (25%) of the shares of the
Company’s Series C 8% Convertible Preferred Stock issued to the Substantial
Purchaser pursuant to the Series C Purchase Agreement remain outstanding, (x)
offer, sell, contract to sell, hypothecate, pledge, lend, or otherwise dispose
of (or establish or increase a put equivalent position on or liquidate or
decrease a call equivalent position on), directly or indirectly, any shares of
Common Stock or other securities convertible into or exercisable or exchangeable
for Common Stock beneficially owned (as such term is used in Rule 13d-3 of the
Exchange Act), held or thereafter acquired, including, without limitation,
acquired upon the conversion of the preferred stock or exercise of the warrants
issued pursuant to the Series D Purchase Agreement or (y) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of Common Stock, whether any such transaction
described in clause (x) or (y) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise. The undersigned
understands that this agreement is irrevocable and shall be binding upon the
undersigned’s heirs, legal representatives, successors and assigns. The
undersigned acknowledges that the delivery and performance of this letter
agreement was a material inducement to the Substantial Purchaser to enter into
the Series C Purchase Agreement and the Company and the Substantial Purchaser
shall be entitled to specific performance of the undersigned’s obligations
hereunder.
 
 

  Very truly yours,       [NAME]       By: ______________________   Name:  
Title: